Citation Nr: 0001789	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-09 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran's claim of entitlement to a waiver of 
recovery of an overpayment of VA pension benefits was timely 
appealed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to September 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO).  By that 
decision, the RO determined that the veteran had failed to 
file a timely Notice of Disagreement as to a August 1996 
decision of the Committee on Waivers and Compromises 
(Committee), in which the Committee denied a waiver of 
recovery of an overpayment of VA pension benefits. 

In May 1997, the veteran filed a claim for exclusion of his 
daughter's income based on financial hardship.  This claim 
was reiterated in a VA Form 21-0571, Application for 
Exclusion of Children's Income, submitted in September 1997.   
As the issue of entitlement to exclusion of a child's income 
based on financial hardship has not been previously 
addressed, this matter is accordingly referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board is without jurisdiction to consider issues 
not yet adjudicated by the RO].


FINDINGS OF FACT

1.  In August 1996, the Committee denied the veteran's 
request for waiver of recovery of overpayment of VA pension 
benefits.

2.  The Board has not identified any document filed within 
the one-year period following notification of the Committee's 
August 1996 decision which can be deemed to be a Notice of 
Disagreement.


CONCLUSION OF LAW

The veteran did not file a timely Notice of Disagreement 
regarding the Committee's August 1996 denial of his request 
for a waiver of recovery of overpayment, and this issue is 
not properly before the Board for appellate review.  
38 C.F.R. §§ 7105, 7108 (West 1991); 38 C.F.R. § 20.200, 
20.201, 20.302, 3.1, 3.109 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1995, the RO granted the veteran's claim of 
entitlement to non service-connected pension benefits.  In a 
notification letter issued in February 1995, the RO informed 
the veteran that any decrease or ending of recurring medical 
expenses is considered a change in income, and that the 
failure to properly notify VA of such a change could result 
in an overpayment.  

In June 1996, the RO issued a letter to the veteran informing 
him that his pension benefits had been reduced.  That 
decision was reportedly based upon verified Social Security 
award letters showing higher gross rates than VA was 
previously counting, and upon lower recurring medical 
expenses of $2,820, not $9,780 as VA was previously counting 
to reduce his income.

The veteran was notified that he had received an overpayment 
in the amount of $5,346.  He subsequently requested a waiver 
of this overpayment.  In August 1996, the Committee denied a 
waiver as to the full amount of the overpayment.  The 
Committee noted in its decision that the veteran had been 
sent a VA Form 20-5655, Financial Status Report, to complete 
and return if he wished to show that repayment of his debt 
would cause him financial hardship.  The Committee noted that 
the veteran had not furnished a completed Financial Status 
Report.  The veteran was notified of this decision in an 
August 1996 letter from the RO, which was accompanied by a VA 
Form 4107, Notice of Procedural and Appellate Rights.

In a statement submitted in May 1997, the veteran requested a 
reinstatement of his non service-connected pension benefits 
based upon exclusion of his daughter's income.  In support of 
this claim, he submitted a completed VA Form 21-0517-1, 
Improved Pension Eligibility Verification Report, and a copy 
of his bank statement.

In September 1997, the veteran submitted a signed statement 
in which he indicated that he was "requesting the DVA waiver 
the balance of my debt."  He reported that he had originally 
requested a waiver of overpayment on his own but was now 
being assisted by a representative.  The veteran indicated 
that this representative had informed him that he had not 
responded to a request by VA that he complete a VA Form 20-
5655, Financial Status Report.  With his statement, the 
veteran enclosed a completed Financial Status Report in order 
to show that repayment of his debt would cause him financial 
hardship.

In a November 1997 decision, the RO denied the veteran's 
request for a waiver on the grounds that he had failed to 
submit a timely Notice of Disagreement regarding the 
Committee's August 1996 decision.  

In April 1998, the veteran submitted a Substantive Appeal (VA 
Form 9) in which he contended that VA should have considered 
his September 1997 statement as an attempt to reopen his 
claim of entitlement to a waiver of overpayment based upon 
new and material evidence.  The veteran requested that VA 
review all of the evidence submitted since September 1997 and 
make a determination as to whether such evidence could be 
considered new and material so as to warrant reopening of his 
claim.

In a VA Form 646, Statement of Accredited Representation in 
Appealed Case, submitted in October 1998, the veteran's 
representative contended that in light of the veteran's age, 
physical status, and mental condition, VA should have 
solicited that service organization's assistance in getting 
the veteran to complete his financial status report.

Relevant Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.

A Notice of Disagreement is defined as a written 
communication from a claimant or the representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of an agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant or his representative must file a Notice of 
Disagreement from a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of that determination to him.  Otherwise that 
determination will become final.  The date of mailing the 
letter of notification of the determination will be presumed 
will be presumed to be same as the date of that letter date 
of notice of the determination of the agency of original 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
Notice for VA purposes is a written notice sent to the 
claimant's latest address of record.  38 C.F.R. § 3.1(q) 
(1999).

The filing of a timely NOD "is a prerequisite to the Board's 
proper exercise of jurisdiction over a claim."  Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993); see also Mason v. Brown, 
8 Vet. App. 44, 54 (1995).  An application for review on 
appeal shall not be entertained by the Board unless it is in 
conformity with the provisions set forth above.  38 U.S.C.A. 
§ 7108.

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b) (1999).

Analysis

The Board finds that the veteran failed to submit a timely 
Notice of Disagreement as to the issue of entitlement to a 
waiver of overpayment of VA pension benefits.  The applicable 
regulations, which have been discussed above, require that a 
claimant submit a Notice of Disagreement within the one-year 
period following the mailing of the notice of the underlying 
determination.  

The Board has reviewed the record in this case and has not 
identified any document filed within the requisite period 
which can be deemed to be a Notice of Disagreement.  Although 
a statement was received from the veteran in May 1997, this 
statement appears to be a request from the veteran to have 
his pension benefits reinstated based on the exclusion of his 
daughter's income.  Because this document referenced neither 
disagreement with the Committee's August 1996 decision nor a 
desire to seek appellate review, the Board finds that it 
cannot be reasonably construed as a Notice of Disagreement 
regarding the issue of entitlement to a waiver of overpayment 
for VA pension benefits.

The veteran's September 1997 statement was not filed within 
twelve months following notification of the Committee's 
August 1996 decision.  Thus, because the September 1997 
statement was not submitted within the required one year 
period, the Board finds that it cannot service as a timely 
Notice of Disagreement with respect to that decision.

Furthermore, even if the veteran's September 1997 statement 
had been filed within the required one-year year period, and 
the Board concludes that it manifestly was not, that 
statement was evidently not intended by the veteran to be a 
Notice of Disagreement with the Committee's decision.  
Specifically, that statement expressed neither disagreement 
with the Committee's August 1996 decision nor a desire to 
seek appellate review of that decision.  Rather, the veteran 
appeared to be indicating in September 1997 that because that 
August 1996 decision had been denied by the Committee in part 
because he had failed to submit a completed financial status 
report, he was now submitting such a report in hopes of 
obtaining a more favorable decision.  The Board believes that 
this interpretation of his September 1997 statement is 
consistent with his submission of a Financial Status Report 
at that time, and with the statement submitted by the veteran 
in January 1998.  

The Board believes that the veteran's September 1997 
statement is more appropriately characterized as an attempt 
to reopen his claim of entitlement to a waiver of overpayment 
based upon new and material evidence, and not as a Notice of 
Disagreement with respect to the Committee's August 1996 
decision.  Knightly v. Brown, 6 Vet. App. 200 (1994) 
[pursuant to 38 U.S.C.A. § 5108, a claimant may seek to 
reopen a finally disallowed claim by submitting new and 
material evidence with respect to that claim].

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some case on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time; rather, 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  In this instance, the 
veteran has provided no basis for finding that such good 
cause exists.

The Board notes that in October 1998, the veteran's 
accredited representative asserted that in light of the 
veteran's age, physical status, and mental condition, VA 
should have solicited that service organization's assistance 
in helping him to complete his Financial Status Report form.  
However, the veteran's failure to file a Financial Status 
Report was a stated reason for the August 1996 Committee 
denial of waiver and is not relevant to the matter of the 
subsequent failure to file a timely NOD.  To the extent that 
the representative is asserting that the veteran's age, 
physical status, and mental condition could be considered 
good cause for failing to file a timely Notice of 
Disagreement, the Board notes that the Court specifically 
considered such a contention in Corry v. Derwinski, 3 Vet. 
App. 231, 235 (1992).  In that case, the Court held that a 
statement to the effect that the veteran was unable to 
respond to a RO denial letter because of disability was 
"insufficient to satisfy the regulatory requirement that 
'good cause must be shown as to why the required action 
[i.e., the filing of an NOD] could not have been taken during 
the original time period and could not have been taken sooner 
than it was.'"  Corry, 3 Vet. App. at 235.

In summary, for the reasons and bases set forth above, the 
Board finds that the veteran failed to submit a timely Notice 
of Disagreement regarding the Committee's August 1996 denial 
of his claim of entitlement to a waiver of recovery of an 
overpayment of pension benefits.  See 38 U.S.C.A. § 7105(b).  
The law provides that an application for review on appeal 
shall not be entertained unless it is in conformity with the 
law.  38 U.S.C.A. § 7108.  Because the veteran failed to 
submit a timely Notice of Disagreement, the Board finds that 
the veteran has not complied with the legal requirements for 
perfecting an appeal.  See 38 U.S.C.A. § 7105(b).  Thus, the 
veteran's claim of entitlement to a waiver of recovery of an 
overpayment of VA pension benefits is dismissed.

Additional Matter

As discussed above, the Board believes that the veteran's 
September 1997 statement is more appropriately construed as 
an attempt to reopen his claim of entitlement to a waiver of 
overpayment of VA pension benefits based upon the submission 
of new and material evidence.  As the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to a waiver of overpayment has not been 
previously addressed, this matter is accordingly referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board is without jurisdiction to 
consider issues not yet adjudicated by the RO].


ORDER

The veteran did not file a timely Notice of Disagreement 
regarding a August 1996 denial of his request for a waiver of 
recovery of overpayment of VA death pension benefits.  This 
issue is not properly before the Board for appellate review 
and is accordingly dismissed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

